Order filed December 20, 2013




                                             In The

                        Fourteenth Court of Appeals
                                         ____________

                                    NO. 14-13-00531-CV
                                         ____________

                               LENG ABBASSI, Appellant

                                                V.

                               TRAVIS HAILEY, Appellee


                     On Appeal from the Co Civil Ct at Law No 1
                               Harris County, Texas
                          Trial Court Cause No. 1021210

                                            ORDER

       On October 21, 2013, appellant filed a brief that is not in compliance with
the Texas Rules of Appellate Procedure. The brief fails generally to comply with
the rules. See Tex. R. App. P. 38.1(a), (b), (c), (d), (e), (f), (g), (h), (i), (j) and (k).

       Accordingly, we order appellant’s brief filed October 21, 2013, stricken.
Appellant is ordered to file a brief that complies with the Texas Rules of Appellate
Procedure within ten (10) days of the date of this order. See Tex. R. App. P.
38.1(a), (b), (c), (d), (e), (f), (g), (h), (i), (j) and (k).
      If appellant files another brief that does not comply with Rule 38, the Court
may strike the brief, prohibit appellant from filing another, and proceed as if
appellant had failed to file a brief. See Tex. R. App. P. 38.9(a). Pursuant to Texas
Rule of Appellate Procedure 38.8(a), when an appellant has failed to file a brief,
we may dismiss the appeal for want of prosecution. If appellant fails to timely file
a brief in accordance with Rule 38, the appeal will be dismissed for want of
prosecution. See Tex. R. App. P. 38.8(a)(1).



                                     PER CURIAM